

	

		II

		108th CONGRESS

		2d Session

		S. 2869

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2004

			Mr. Talent introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To respond to the illegal production, distribution, and

		  use of methamphetamines in the United States, and for other

		  purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Combat Meth Act of

			 2004.

		IGrant program for

			 combating methamphetamine repeat offenders

			101.Grant program

			 for combating methamphetamine repeat offenders

				(a)Grant

			 programThe Attorney General shall carry out a program to provide

			 grants to qualified States for combating the problem of methamphetamine abuse

			 with a specific focus on the prosecution of repeat offenders.

				(b)Qualified

			 stateFor purposes of this section, the term qualified

			 State means a State that—

					(1)as reported by

			 the National Clandestine Laboratory Database, had more than 200 methamphetamine

			 lab seizures in 2003; and

					(2)has a law that

			 provides that possession or distribution of 5 grams or more of methamphetamine,

			 its salts, isomers, or salts of its isomers, or 50 grams or more of a mixture

			 or substance containing a detectable amount of methamphetamine, its salts,

			 isomers, or salts of its isomers, qualifies for a mandatory minimum sentence,

			 without the possibility of probation or parole, of 5 to 40 years for a first

			 offense, 10 years to life for a second offense, and life for a third

			 offense.

					(c)Distribution of

			 grant amountsThe Attorney General shall distribute grants

			 authorized under subsection (a) to 2 States.

				(d)AdministrationThe

			 Attorney General shall prescribe requirements, including application

			 requirements, for grants under the program under subsection (a).

				(e)Authorization

			 of appropriations

					(1)In

			 generalThere is authorized to be appropriated $10,000,000 for

			 fiscal years 2005 and 2006 to carry out this section.

					(2)AvailabilityAmounts

			 appropriated pursuant to the authorization of appropriations in paragraph (1)

			 shall remain available until expended.

					IIEnforcement

			

				201.

				Authorization of appropriations relating to COPS

			 grants

				

					(a)

					In general

					In addition to any other funds authorized to be appropriated for

			 fiscal year 2005 for grants under part Q of title I of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42 U.S.C. 3796dd et

			 seq.), known as the COPS program, there is authorized to be appropriated

			 $20,000,000 for such purpose to provide training to State and local prosecutors

			 and law enforcement agents for the investigation and prosecution of

			 methamphetamine offenses.

				

					(b)

					Rural Set-Aside

					Of amounts made available pursuant to subsection (a), $5,000,000

			 shall be available only for prosecutors and law enforcement agents for rural

			 communities.

				(c)DEA

			 reimbursementOf amounts made available pursuant to subsection

			 (a), $2,000,000 shall be available only to reimburse the Drug Enforcement

			 Administration for existing training expenses, and shall remain available until

			 expended.

				

				202.

				Authorization of appropriations relating to the clandestine

			 laboratory training

				In addition to any other funds

			 authorized to be appropriated for fiscal year 2005 for the facilities and

			 personnel used to operate the Clandestine Laboratory Training Facility of the

			 Drug Enforcement Administration, located in Quantico, Virginia, there is

			 authorized to be appropriated $10,000,000 for such purpose (but to include not

			 more than 20 additional full-time positions) to provide training to law

			 enforcement personnel of all the States, the District of Columbia, the

			 Commonwealth of Puerto Rico, and the territories and possessions of the United

			 States.

			

				203.

				Expansion of methamphetamine hot spots program to include

			 personnel and equipment for enforcement, prosecution, and cleanup

				Section 1701(d) of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42

			 U.S.C. 3796dd(d)) is amended—

				

					(1)

					in paragraph (11) by striking and at the

			 end;

				

					(2)

					in paragraph (12) by striking the period at the end and inserting

			 ; and; and

				

					(3)

					by adding at the end the following:

					

						(13)hire personnel and

				purchase equipment to assist in the enforcement and prosecution of

				methamphetamine offenses and the cleanup of methamphetamine-affected

				areas.

						.

				204.Special United States

			 attorney's program

				(a)In

			 generalThe Attorney General shall allocate any amounts

			 appropriated pursuant to the authorization under subsection (a) for the hiring

			 and training of special assistant United States attorneys.

				(b)Use of

			 fundsThe funds allocated under subsection (a) shall be used

			 to—

					(1)train local prosecutors in

			 techniques used to prosecute methamphetamine cases, including the presentation

			 of evidence related to the manufacture of methamphetamine;

					(2)train local prosecutors in

			 Federal and State laws involving methamphetamine manufacture or

			 distribution;

					(3)cross-designate local

			 prosecutors as special assistant United States attorneys; and

					(4)hire additional local

			 prosecutors who—

						(A)with the approval of the

			 United States attorney, shall be cross-designated to prosecute both Federal and

			 State methamphetamine cases;

						(B)shall be assigned a

			 caseload, whether in State court or Federal court, that gives the highest

			 priority to cases in which—

							(i)charges related to

			 methamphetamine manufacture or distribution are submitted by law enforcement

			 for consideration; and

							(ii)the defendant has been

			 previously convicted of a crime related to methamphetamine manufacture or

			 distribution.

							(c)Authorization of

			 appropriationsThere are authorized to be appropriated $5,000,000

			 for fiscal years 2005 and 2006 to carry out the provisions of this

			 section.

				IIIEducation,

			 prevention, and treatment

			301.Grants for

			 services for children of substance abusersSection 519 of the Public Health Service Act

			 (42 U.S.C. 290bb–25) is amended—

				(1)in subsection (b), by inserting after

			 paragraph (8) the following:

					

						(9)Development of

				drug endangered children rapid response teams that will intervene on behalf of

				children exposed to methamphetamine as a result of residing or being present in

				a home-based clandestine drug laboratory.

						; and

				(2)in subsection

			 (o)—

					(A)by striking

			 For the purpose and inserting the following:

						

							(1)In

				generalFor the purpose

							;

				and

					(B)by adding at the

			 end the following:

						

							(2)Drug endangered

				children rapid response teamsThere are authorized to be

				appropriated $1,000,000 for fiscal years 2005 and 2006 to carry out the

				provisions of subsection (b)(9).

							.

					

				302.

				Local grants for treatment of methamphetamine abuse and related

			 conditions

				Subpart 1 of part B of title V

			 of the Public Health Service Act

			 (42 U.S.C. 290bb et

			 seq.) is amended—

				

					(1)

					by redesignating the section 514 that relates to methamphetamine

			 and appears after section 514A as section 514B; and

				

					(2)

					by inserting after section 514B (as so redesignated) the

			 following section:

					

						

							514C.

							Local grants for treatment of methamphetamine abuse and

		  related conditionsThe Secretary may make grants to political subdivisions of

				States and to nonprofit private entities for the purpose of providing treatment

				for methamphetamine abuse.

						.

				303.Methamphetamine

			 precursor monitoring grants

				(a)Grants

			 authorizedThe Attorney General, acting through the Bureau of

			 Justice Assistance, may award grants to States to establish methamphetamine

			 precursor monitoring programs.

				(b)PurposeThe

			 purpose of the grant program established under this section is to—

					(1)prevent the sale

			 of methamphetamine precursors, such as pseudoephedrine, to individuals in

			 quantities so large that the only reasonable purpose of the purchase would be

			 to manufacture methamphetamine;

					(2)educate

			 businesses that legally sell methamphetamine precursors of the need to balance

			 the legitimate need for lawful access to medication with the risk that those

			 substances may be used to manufacture methamphetamine; and

					(3)recalibrate

			 existing prescription drug monitoring programs designed to track the sale of

			 controlled substances to also track the sale of pseudoephedrine in any amount

			 greater than 6 grams.

					(c)Use of grant

			 fundsGrant funds awarded to States under this section may be

			 used to—

					(1)implement a

			 methamphetamine precursor monitoring program, including hiring personnel and

			 purchasing computer hardware and software designed to monitor methamphetamine

			 precursor purchases;

					(2)expand existing

			 methamphetamine precursor or prescription drug monitoring programs to

			 accomplish the purposes described in subsection (b);

					(3)pay for training

			 and technical assistance for law enforcement personnel and employees of

			 businesses that lawfully sell substances, which may be used as methamphetamine

			 precursors;

					(4)improve

			 information sharing between adjacent States through enhanced connectivity;

			 or

					(5)make grants to

			 subdivisions of the State to implement methamphetamine precursor monitoring

			 programs.

					(d)ApplicationAny

			 State desiring a grant under this section shall submit an application to the

			 Attorney General at such time, in such manner, and containing such information

			 as the Attorney General may require.

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $1,000,000 for the fiscal years 2005 and 2006, to be used to carry out the

			 provisions of this section.

				

